Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 1 of 11 PageID 738




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   CHARLOTTE BLACKMON,

                Plaintiff,

   v.                                             Case No. 8:19-cv-3040-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                Defendant.
                                             /

                                        ORDER

         Plaintiff seeks judicial review of the denial of her claim for Supplemental

   Security Income (“SSI”). As the Administrative Law Judge’s (“ALJ”) decision was

   based on substantial evidence and employed proper legal standards, the

   Commissioner’s decision is affirmed.

                                            I.
         A.     Procedural Background

         Plaintiff filed an application for SSI (Tr. 287-92).     The Social Security

   Administration (“SSA”) denied Plaintiff’s claims both initially and upon

   reconsideration (Tr. 85-113). Plaintiff then requested an administrative hearing (Tr.

   97, 113). Per Plaintiff’s request, the ALJ held a hearing at which Plaintiff appeared

   and testified (Tr. 117). Following the hearing, the ALJ issued an unfavorable

   decision finding Plaintiff not disabled and accordingly denied Plaintiff’s claims for

   benefits (Tr. 114-32). Subsequently, Plaintiff requested review from the Appeals
Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 2 of 11 PageID 739




   Council, which was remanded for further proceedings (Tr. 133-38). The ALJ held

   another hearing and subsequently, issued a partially favorable decision finding that

   Plaintiff was disabled as of the date of the decision, but not prior thereto (Tr. 19-40).

   Plaintiff timely requested review of such decision, which was denied by the Appeals

   Council. (Tr. 1-8). Plaintiff then timely filed a Complaint with this Court (Doc. 1).

   The case is now ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

          B.     Factual Background and the ALJ’s Decision

          Plaintiff, who was born in 1964 (Tr. 98), claimed disability beginning on

   January 1, 1998 (Tr. 23), but since amended the onset date to August 18th, 2015

   (Tr. 46). Plaintiff obtained a high school education (Tr. 46). Plaintiff has no past

   relevant work (Tr. 32). Plaintiff alleged disability due to a prior stroke, a pinched

   nerve in her shoulder, back pain, knee pain, lack of control over her hands, fingers,

   and arms, and mental health impairments (Tr. 29,47).

          In rendering the administrative decision, the ALJ concluded that Plaintiff has

   not engaged in substantial gainful activity since the date of her application (Tr. 26).

   After conducting a hearing and reviewing the evidence of record, the ALJ

   determined that Plaintiff had the following severe impairments: arthropathy, right

   shoulder pinched nerve, cerebrovascular disease, obesity, anxiety disorder, panic

   disorder with agoraphobia and depressive disorder (Tr. 26). Notwithstanding the

   noted impairments, the ALJ determined Plaintiff did not have an impairment or

   combination of impairments that met or medically equaled one of the listed

   impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 26). The ALJ then



                                              2
Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 3 of 11 PageID 740




   concluded that Plaintiff retained a residual functional capacity (“RFC”) to perform

   light work, except that Plaintiff could lift and/or carry twenty pounds occasionally;

   lift and/or carry ten pounds frequently; stand and/or walk six hours in an eight-

   hour workday; sit six hours in an eight-hour workday; could never climb ladders,

   ropes or scaffolds; could occasionally climb ramps and stairs, balance, stoop, kneel,

   crouch, and crawl; could occasionally reach overhead, in front and laterally; could

   only frequently finger with the right upper extremity; could understand, carry out,

   and remember simple, routine, and repetitive tasks involving only simple, work-

   related decisions with the ability to adapt to routine workplace changes; and could

   tolerate occasional interaction with the general public (Tr. 28). In formulating

   Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints and

   determined that, although the evidence established the presence of underlying

   impairments that reasonably could be expected to produce the symptoms alleged,

   Plaintiff’s statements as to the intensity, persistence, and limiting effects of her

   symptoms were not fully supported due to inconsistencies with her symptoms and

   the medical evidence and other evidence (Tr. 29).

         Plaintiff has no past relevant work, however, given Plaintiff’s background

   and RFC, the VE testified that Plaintiff could perform other jobs existing in

   significant numbers in the national economy, such as a conveyor line bakery worker

   and a laminating machine off bearer (Tr. 33). Accordingly, based on Plaintiff’s age,

   education, work experience, RFC, and the testimony of the VE, the ALJ found that




                                            3
Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 4 of 11 PageID 741




   Plaintiff was not disabled prior to the date of the ALJ’s decision, but became

   disabled on that date (Tr. 33-34).

                                            II.

         To be entitled to benefits, a claimant must be disabled, meaning the claimant

   must be unable to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period

   of not less than twelve months. 42 U.S.C. §1382c(a)(3)(A). A “physical or mental

   impairment” is an impairment that results from anatomical, physiological, or

   psychological abnormalities, which are demonstrable by medically acceptable

   clinical and laboratory diagnostic techniques. 42 U.S.C. § 1382c(a)(3)(D).

         The Social Security Administration, in order to regularize the adjudicative

   process, promulgated the detailed regulations currently in effect. These regulations

   establish a “sequential evaluation process” to determine whether a claimant is

   disabled. 20 C.F.R. § 416.920. If an individual is found disabled at any point in the

   sequential review, further inquiry is unnecessary. 20 C.F.R. § 416.920(a). Under

   this process, the ALJ must determine, in sequence, the following: whether the

   claimant is currently engaged in substantial gainful activity; whether the claimant

   has a severe impairment, i.e., one that significantly limits the ability to perform

   work-related functions; whether the severe impairment meets or equals the medical

   criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1; and whether the claimant

   can perform his or her past relevant work. If the claimant cannot perform the tasks



                                             4
Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 5 of 11 PageID 742




   required of his or her prior work, step five of the evaluation requires the ALJ to

   decide if the claimant can do other work in the national economy in view of his or

   her age, education, and work experience. 20 C.F.R. § 416.920(a). A claimant is

   entitled to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S.

   137, 140-42 (1987); 20 C.F.R. § 416.920(g).

          The ALJ, in part, decides Plaintiff’s claim pursuant to regulations designed

   to incorporate vocational factors into the consideration of disability claims. See 20

   C.F.R. §§ 404.1501, et seq. These regulations apply in cases where an individual’s

   medical condition is severe enough to prevent him from returning to his former

   employment but may not be severe enough to prevent him from engaging in other

   substantial gainful activity. In such cases, the Regulations direct that an individual’s

   residual functional capacity, age, education, and work experience be considered in

   determining whether the claimant is disabled. These factors are codified in tables

   of rules that are appended to the regulations and are commonly referred to as “the

   grids.” 20 C.F.R. Part 404, Subpart P, App. 2. If an individual’s situation coincides

   with the criteria listed in a rule, that rule directs a conclusion as to whether the

   individual is disabled. 20 C.F.R. §§ 404.1569, 416.969. If an individual’s situation

   varies from the criteria listed in a rule, the rule is not conclusive as to an individual’s

   disability but is advisory only. 20 C.F.R. §§ 404.1569a, 416.969a.

          A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable

   legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such



                                               5
Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 6 of 11 PageID 743




   relevant evidence as a reasonable mind might accept as adequate to support a

   conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison

   Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v.

   Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).          While the court reviews the

   Commissioner’s decision with deference to the factual findings, no such deference

   is given to the legal conclusions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260

   (11th Cir. 2007) (citations omitted).

         In reviewing the Commissioner’s decision, the court may not re-weigh the

   evidence or substitute its own judgment for that of the ALJ even if it finds that the

   evidence preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d

   1233, 1239 (11th Cir. 1983). The Commissioner’s failure to apply the correct law,

   or to give the reviewing court sufficient reasoning for determining that he or she has

   conducted the proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066.

   The scope of review is thus limited to determining whether the findings of the

   Commissioner are supported by substantial evidence and whether the correct legal

   standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

   (11th Cir. 2002) (per curiam).

                                            III.

         Plaintiff argues that the ALJ erred in finding that there were a significant

   number of jobs in the national economy that Plaintiff could perform. For the

   following reasons, the ALJ applied the correct legal standards and the ALJ’s

   decision is supported by substantial evidence.


                                             6
Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 7 of 11 PageID 744




         At step five, the Commissioner must consider the assessment of the RFC

   combined with the claimant’s age, education, and work experience to determine

   whether the claimant can make an adjustment to other work. Phillips v. Barnhart,

   357 F.3d 1232, 1239 (11th Cir. 2004); 20 C.F.R. §§ 404.1520(a)(4)(v),

   416.920(a)(4)(v). If the claimant can make an adjustment to other work, a finding

   of not disabled is warranted. Phillips, 357 F.3d at 1239. Conversely, if the claimant

   cannot make an adjustment to other work, a finding of disabled is warranted. Id.

   At this step, the burden temporarily shifts to the Commissioner to show other jobs

   exist in significant numbers in the national economy which, given the claimant’s

   impairments, the claimant can perform. Foote v. Chater, 67 F.3d 1553, 1559 (11th

   Cir. 1995). “The ALJ must articulate specific jobs that the claimant is able to

   perform, and this finding must be supported by substantial evidence, not mere

   intuition or conjecture.” Wilson, 284 F.3d at 1227 (citation omitted).

         There are two avenues by which an ALJ may determine a claimant’s ability

   to adjust to other work in the national economy; namely, by applying the Medical

   Vocational Guidelines (“Grids”) or using a VE. Phillips, 357 F.3d at 1239-40.

   Typically, where the claimant cannot perform a full range of work at a given level

   of exertion or where the claimant has non-exertional impairments that significantly

   limit basic work skills, the preferred method of demonstrating the claimant can

   perform other jobs is through the testimony of a VE. May v. Comm’r of Soc. Sec.

   Admin., No. 06-15867, 2007 WL 1034725, at *4 (11th Cir. 2007). Indeed, exclusive

   reliance on the Grids is not appropriate under either of those circumstances. Phillips,



                                             7
Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 8 of 11 PageID 745




   357 F.3d at 1242. For a VE’s testimony to constitute substantial evidence, however,

   the ALJ must pose a hypothetical question which comprises all of the claimant’s

   impairments. Wilson, 284 F.3d at 1227.

         The jobs identified by the Commissioner must exist in significant numbers in

   the national economy. See Atha v. Comm'r, Soc. Sec. Admin., 616 F. App'x 931, 934–

   35 (11th Cir. 2015) (stating that a person is not disabled unless he cannot engage in

   any other substantial work existing in the national economy and that “Work which

   exists in the national economy” means work existing in significant numbers in

   either the region where the claimant resides or in several regions of the country).

   Here, the VE identified two jobs available in significant numbers in the national

   economy that Plaintiff could have performed: conveyor line bakery worker, DOT

   number 524.687-022 (4,000 jobs nationally) and laminating machine off bearer,

   DOT number 569.686-046 (approximately 3,000 jobs nationally) (T. 33,75). Thus,

   a combined total of 7,000 jobs existed that Plaintiff was able to perform based on

   her impairments.

         The Eleventh Circuit has “never held a minimum numerical count of jobs

   must be identified in order to constitute work that ‘exists in significant number’

   under the statute and regulations . . . however . . . the ‘appropriate focus under the

   regulation is the national economy.’” Atha, 616 F. App'x at 934–35 (quoting Allen

   v. Bowen, 816 F.2d 600, 603 (11th Cir. 1987)). Thus, while the ALJ bears the burden

   to identify jobs in the national economy that a plaintiff can perform, the ALJ need

   not identify a certain number of jobs for its decision to be supported by substantial



                                             8
Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 9 of 11 PageID 746




   evidence. Id. (finding that even 3,200 available jobs in the national economy is a

   significant number of jobs and that the ALJ’s decision was supported by substantial

   evidence); Wilson, 284 F.3d at 1227.

          Here, Plaintiff argues that 7,000 jobs in the national economy does not

   constitute a significant number and that the ALJ’s decision was an abuse of

   discretion. The undersigned disagrees. In support of her position, Plaintiff cites to

   Beltran v. Astrue, where the Ninth Circuit Court of Appeals found that 135 jobs in

   the region and 1,680 jobs nationally does not constitute a significant number of jobs

   either in a region or the national economy. 700 F.3d 386, 389 (9th Cir. 2012).

   Notwithstanding the fact that this case is from a different circuit, the number of

   available jobs in Beltran is significantly less than the number in the instant matter.

   Plaintiff suggests that the number of jobs in the instant matter is closer to 3,500

   rather than 7,000 (Doc. 19, Pg. 6). However, even taking this contention as true,

   that number is still more than double the national amount in Beltran.

          Plaintiff also cites to Mize v. Saul, a recent case from California where the

   district court held that it was error for the ALJ to find that 8,233 jobs in the national

   economy constitutes a significant number of jobs. 2020 WL 528850, at *5 (E.D.

   Cal. 2020). However, Mize is not binding in this jurisdiction. Plaintiff fails to cite

   to any case law from this jurisdiction in support of its position that 7,000 jobs, let

   alone 3,500 jobs, does not constitute a significant number.

          Contrarily, the Commissioner cites to Brooks v. Barnhart, which Plaintiff

   concedes is supportive of the Commissioner’s position (Doc. 19, Pgs. 6-7,10); 133



                                              9
Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 10 of 11 PageID 747




   F. App’x 669, 670-71 (11th Cir. 2005). In that case, the Eleventh Circuit found that

   840 jobs in the national economy constituted a significant number and was

   supported by substantial evidence. Id. at 670. The number of jobs in the instant

   matter far exceeds the amount deemed significant in Brooks. Therefore, given the

   fact that the ALJ identified work available in significant numbers in the national

   economy that the Plaintiff can perform, the Court finds that there is substantial

   evidence to support the ALJ’s finding of not disabled.

           For the foregoing reasons, the ALJ applied the correct legal standards, and

   the ALJ’s decision is supported by substantial evidence.

                                             IV.

           Accordingly, after consideration, it is hereby

           ORDERED:

           1. The decision of the Commissioner is AFFIRMED.

           2. The Clerk is directed to enter final judgment in favor of the Commissioner

   and close the case.

           DONE AND ORDERED in Tampa, Florida, on this 22nd day of January,

   2021.




                                             10
Case 8:19-cv-03040-AEP Document 20 Filed 01/22/21 Page 11 of 11 PageID 748




   cc: Counsel of Record




                                       11
